Dismissed; Opinion issued January 15,2013




                                          In The
                               Cltourt of 1\ppeals
                      lF.ift}Jilistrict of IDexas at ilallas
                                   No. 05-12-00921-CV

AMERIPLAN CORPORATION, DANIEL BLOOM, AND DENNIS BLOOM, Appellants
                                             v.
                 DAVID PIAZZA AND STEPHANIE PIAZZA, Appellees


                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-11-06264


                           MEMORANDUM OPINION
              Before Chief Justice Wright and Justices Francis and Lang-Miers

      The Court has before it appellants' December 10,2012 unopposed motion to dismiss appeal.

See TEX. R. APP. P. 42.1(a). We GRANT the motion and DISMISS the appeal.



                                                         PER CURIAM




120921F.P05
                                  <!tnurt of .App.eal.s
                      lf.ift}J jili.strict nf ID.exa.s at jilalla.s

                                    JUDGMENT
AMERIPLAN CORPORATION, DANIEL                    Appeal from the 44th Judicial District Court
BLOOM, AND DENNIS BLOOM,                         ofDallas County, Texas. (Tr.Ct.No. DC-11-
Appellants                                       06264).
                                                 Opinion delivered per curiam before Chief
No. 05-12-00921-CV          V.                   Justice Wright and Justices Francis and
                                                 Lang-Miers.
DAVID PIAZZA AND STEPHANIE
PIAZZA, Appellees

    Based on the Court's opinion of this date, this appeal is DISMISSED. The parties are
ORDERED to bear their own costs of this appeal.


                           January 15,2013
Judgment e n t e r e d - - - - - - - - - - - - - - - - -